Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some or all of the allowable subject matter in the instant office action as well as clarification to Claim 5 dependency.  Furthermore, adding a limitation directed towards conversion of sub-images to digital images is disclosed in MARKS et al. (Pub. No.: US 2011-0211106), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 depends from Claim 1 and recites ’”the sensor optic”, “the eyepiece” whereby said limitations are recited in Claim 2.  For the purpose of this examination, Claim 5 will be construed to depend from Claim 2 and will be allowable based upon Claim 2 dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORD et al. (Patent. No:  US 8,928,988) in view of SLONAKER (Pub. No.: US 2017-0289465). 
As per Claim 1 FORD discloses An monocentric multiscale optical system CHARACTERIZED BY (Figs. 1-3, 5-8, 11-12 [col. 8 lines 12-46]): 
a Galilean architecture having at least individual cameras. each configured to produce a respective subimage, wherein subimages produced by adjacent ones of cameras do not overlap (Figs. 1-3, 5-8, 11-12 for Galilean telescope multi-scale monocentric [col. 8 lines 12-46] – subimages [col. 2 line 63 to col. 3 line 7] - without overlap subimages [col. 5 lines 20-29]  [col. 5 line 65 to col. 6 line 20]). 
FORD does not disclose but SLONAKER discloses having at least three individual microcameras, each microcamera configured to produce (Figs. 1-2 [Abstract] 120, 130, 140 groups of micro cameras [0030-0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include having at least three individual microcameras, each microcamera configured to produce taught by SLONAKER into the system of FORD and because of the benefit taught by SLONAKER to disclose a specific plurality of micro camera configurations that have the capability as multispectral eyewear for a range of imaging techniques whereby FORD is directed towards a plurality of imaging devices in a telescopic arrangement environment and would benefit from the additional imaging and component construction capabilities that include micro cameras and eyewear functionality.

As per Claim 2 FORD discloses The monocentric multiscale optical system of claim 1 further CHARACTERIZED BY: 
including an objective lens, a sensor optic, and an eyepiece interposed between the objective and the sensor optic (Fig. 7 eyepiece depicted between objective 702 and optics 710 [col. 8 lines 4-46]).
FORD does not disclose but SLONAKER discloses three optical groups (Fig. 1 – 120, 130, 140 groups of micro cameras [0030-0031]) (The motivation that applied in Claim 1 applies equally to Claim 2)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORD et al. (Patent. No:  US 8,928,988) in view of SLONAKER (Pub. No.: US 2017-0289465), as applied in Claims 1-2, and further in view of MARKS et al. (Pub. No.: US 2011-0211106) and in view of SIMMONDS (Pub. No.: US 2015-0316768). 

As per Claim 3 FORD discloses The monocentric multiscale optical system of claim 2 further CHARACTERIZED BY: the objective lens (See said analysis for Claim 2)
FORD and SLONAKER do not disclose but MARKS discloses the lens exhibits a positive optical power (Fig. 1 [0016]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lens exhibits a positive optical power taught by MARKS into the system of FORD and 
FORD SLONAKER MARKS do not disclose but SIMMONDS discloses and the eyepiece exhibits a negative optical power (Figs. 1-2 [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and the eyepiece exhibits a negative optical power taught by SIMMONDS into the system of FORD SLONAKER MARKS because of the benefit taught by SIMMONDS to include a specific teaching for eyepieces in an imaging environment whereby FORD and SLONAKER include imaging and at least one eyepiece or the teaching of eyewear embodiments


ALLOWABLE SUBJECT MATTER
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or construed intervening claims, and but for any rejections under 35 U.S.C. section 112(b).

Claims 4-5 are allowed, but for any rejections under 35 U.S.C. section 112(b). The following is an examiner’s statement of reasons for allowance:

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The monocentric multiscale optical system of claim 3 further CHARACTERIZED BY: the eyepiece is positioned at a location from the center of the objective by an amount equal to the sum of the objective and eyepiece focal lengths” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The monocentric multiscale optical system of claim 1 further CHARACTERIZED BY: the sensor optic positioned immediately adjacent to the eyepiece such that the diameter of the sensor optic is equal to the diameter of the eyepiece” These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

With regards to Claims 4-5, the prior art of record FORD et al. (Patent. No:  US 8,928,988) does not teach said claim limitations along with any reasonable combination of prior art in light of the claim dependency.  FORD only teaches a monocentric multiscale optical system that includes a Galilean architecture having at least individual cameras, each configured to produce a respective sub-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481